Undercofler, Presiding Justice.
The husband was granted a motion to dismiss the garnishment, filed against him by his wife to collect a $16,393 judgment for arrearages in child support, on the ground that the 1976 post-judgment garnishment Act is unconstitutional. Ga. L. 1976, p. 1609 (Code Ann. Ch. 46-1). The garnishment does not appear to have been signed by a judicial officer. On the authority of City Finance Co. v. Winston, 238 Ga. 10, decided October 19, (1976), we affirm.
Submitted October 29, 1976 —
Decided December 1, 1976.
J. Timothy Lawler, for appellant.
Gettle & Fraser, Sherman C. Fraser, Linus Fencle, for appellees.

Judgment affirmed.


All the Justices concur, except Ingram and Hall, JJ., who dissent.